Exhibit 10.3

 

Execution Version

 

 

 

 

REGISTRATION RIGHTS AGREEMENT

 

 

BY AND AMONG

 

 

SCIPLAY CORPORATION

 

 

AND

 

 

CERTAIN SECURITYHOLDERS

 

 

DATED AS OF May 7, 2019

 

 

 

 

--------------------------------------------------------------------------------



 

TABLE OF CONTENTS

 

 

 

Page

 

 

 

 

ARTICLE I

 

 

 

 

 

Effectiveness

 

 

 

 

Section 1.1.

Effectiveness

2

 

 

 

 

ARTICLE II

 

 

 

 

 

Definitions

 

 

 

 

Section 2.1.

Definitions

2

 

 

 

 

ARTICLE III

 

 

 

 

 

Registration Rights

 

 

 

 

Section 3.1.

Demand Registration

7

 

 

 

Section 3.2.

Shelf Registration

9

 

 

 

Section 3.3.

Piggyback Registration

13

 

 

 

Section 3.4.

Lock-Up Agreements

15

 

 

 

Section 3.5.

Registration Procedures

15

 

 

 

Section 3.6.

Underwritten Offerings

21

 

 

 

Section 3.7.

No Inconsistent Agreements; Additional Rights

23

 

 

 

Section 3.8.

Registration Expenses

23

 

 

 

Section 3.9.

Indemnification

23

 

 

 

Section 3.10.

Rules 144 and 144A and Regulation S

27

 

 

 

Section 3.11.

Existing Registration Statements

27

 

 

 

 

ARTICLE IV

 

 

 

 

 

Miscellaneous

 

 

 

 

Section 4.1.

Authority: Effect

28

 

 

 

Section 4.2.

Notices

28

 

 

 

Section 4.3.

Termination and Effect of Termination

29

 

 

 

Section 4.4.

Permitted Transferees

29

 

 

 

Section 4.5.

Remedies

30

 

 

 

Section 4.6.

Amendments

30

 

 

 

Section 4.7.

Governing Law

30

 

i

--------------------------------------------------------------------------------



 

Section 4.8.

Consent to Jurisdiction

30

 

 

 

Section 4.9.

WAIVER OF JURY TRIAL

31

 

 

 

Section 4.10.

Merger; Binding Effect, Etc.

31

 

 

 

Section 4.11.

Counterparts

32

 

 

 

Section 4.12.

Severability

32

 

 

 

Section 4.13.

No Recourse

32

 

ii

--------------------------------------------------------------------------------



 

This REGISTRATION RIGHTS AGREEMENT (as it may be amended from time to time in
accordance with the terms hereof, the “Agreement”), dated as of May 7, 2019, is
made by and among:

 

i. SciPlay Corporation, a Nevada corporation (the “Company”);

 

ii. SG Social Holding Company I, LLC, a Nevada limited liability company (“SG
Holding I”);

 

iii. SG Social Holding Company, LLC, a Nevada limited liability company (“SG
Holding”); and

 

iv. such other Persons, if any, that from time to time become party hereto as
holders of Registrable Securities (as defined herein) pursuant to Section 4.4.

 

RECITALS

 

WHEREAS, on the date hereof, the Company priced an initial public offering (the
“IPO”) of shares of the Company’s Class A common stock, par value $0.001 per
share (the “Class A Common Stock” and such shares, the “Shares”);

 

WHEREAS, concurrent with the execution hereof, the Company, SciPlay Parent
Company, LLC, a Nevada limited liability company (“SciPlay LLC”), and the
Members (as defined herein) are entering into that certain Amended and Restated
Operating Agreement of SciPlay LLC (such agreement, as it may be amended,
restated, amended and restated, supplemented or otherwise modified from time to
time, the “Operating Agreement”);

 

WHEREAS, in connection with the effectiveness of the Operating Agreement, among
other things, SciPlay LLC has provided the Members with a redemption right
pursuant to which the Members may cause SciPlay LLC to redeem their Common Units
(subject to the Company’s right, at the Company’s option, to effect a direct
exchange in lieu of such redemption) for Class A Common Stock or cash on the
terms set forth in the Operating Agreement;

 

WHEREAS, upon the closing of the IPO (the “Closing”), the Company intends to
purchase (a) newly issued Common Units (as defined herein) from SciPlay LLC and
(b) existing Common Units held by SG Holding I, in each case using the net
proceeds from the IPO; and

 

WHEREAS, in connection with the transactions described above, the Company has
agreed to grant to the Holders (as defined herein) certain rights with respect
to the registration of the Registrable Securities (as defined herein) on the
terms and conditions set forth herein;

 

NOW, THEREFORE, in consideration of the foregoing and the mutual promises,
covenants and agreements of the parties hereto, and for other good and

 

--------------------------------------------------------------------------------



 

valuable consideration, the receipt and sufficiency of which is hereby
acknowledged, the parties hereto agree as follows:

 

ARTICLE I

 

Effectiveness

 

Section 1.1.           Effectiveness.  This Agreement shall become effective
upon the Closing.

 

ARTICLE II

 

Definitions

 

Section 2.1.           Definitions.  As used in this Agreement, the following
terms shall have the following meanings:

 

“Adverse Disclosure” means public disclosure of non-public information that, in
the good faith judgment of the Board of Directors of the Company, after
consultation with outside counsel to the Company: (i) would be required to be
made in any Registration Statement filed with the SEC by the Company so that
such Registration Statement, from and after its effective date, does not contain
an untrue statement of a material fact or omit to state a material fact required
to be stated therein or necessary to make the statements therein not misleading;
(ii) would not be required to be made at such time but for the filing,
effectiveness or continued use of such Registration Statement; and (iii) the
Company has a bona fide business purpose for not disclosing publicly.

 

“Affiliate” means, with respect to any specified Person, any Person that
directly or indirectly through one or more intermediaries controls, or is
controlled by, or is under common control with, such specified Person; provided
that the Company, SciPlay LLC and each of SciPlay LLC’s subsidiaries shall not
be Affiliates of SG Holding I or SG Holding for all purposes of this Agreement.
As used in this definition, the term “control” means the possession, directly or
indirectly, of the power to direct or cause the direction of the management and
policies of a Person, whether through ownership of voting securities, by
contract or otherwise.

 

“Agreement” shall have the meaning set forth in the Preamble.

 

“Block Trade Offering” means any bought deal or block sale to a financial
institution conducted as an underwritten Public Offering.

 

“Business Day” means any day that is not a Saturday, a Sunday or other day on
which banks are required or authorized by law to be closed in the City of New
York.

 

“Class A Common Stock” shall have the meaning set forth in the Recitals.

 

“Closing” shall have the meaning set forth in the Recitals.

 

2

--------------------------------------------------------------------------------



 

“Common Unit” means “Common Unit” as defined in the Operating Agreement.

 

“Company” shall have the meaning set forth in the Preamble.

 

“Demand Holder” means (i) SG Holding I and each of its Affiliates holding
Registrable Securities, taken together, and (ii) each Holder to which a Demand
Holder transfers Registrable Securities and that, immediately following such
transfer, holds, together with its Affiliates holding any such Registrable
Securities received from such Demand Holder, Registrable Securities representing
10% of the combined voting power of the Company’s common stock, and each such
Affiliate, in each case, for so long as such Person holds Registrable
Securities.

 

“Demand Notice” shall have the meaning set forth in Section 3.1.3.

 

“Demand Registration” shall have the meaning set forth in Section 3.1.1(a).

 

“Demand Registration Request” shall have the meaning set forth in
Section 3.1.1(a).

 

“Demand Registration Statement” shall have the meaning set forth in
Section 3.1.1(c).

 

“Demand Suspension” shall have the meaning set forth in Section 3.1.6.

 

“Direct Exchange” means “Direct Exchange” as defined in the Operating Agreement.

 

“Demanding Holder” means any Demand Holder that exercises a right to request a
Demand Registration pursuant to Section 3.1.

 

“Effective Date” means the date of the Closing.

 

“Exchange Act” means the Securities Exchange Act of 1934, as amended, and any
successor thereto, and any rules and regulations promulgated thereunder, all as
the same shall be in effect from time to time.

 

“Excluded Registration” means (i) a registration relating to the sale of
securities to employees of the Company or a controlled Affiliate of the Company
pursuant to a stock option, stock purchase or similar plan on Form S-8 (or its
successor form) approved by the Board of Directors of the Company or (ii) a
registration on Form S-4 (or its successor form).

 

“FINRA” means the Financial Industry Regulatory Authority.

 

“Holders” means the holders of Registrable Securities party to this Agreement
from time to time.

 

3

--------------------------------------------------------------------------------



 

“IPO” shall have the meaning set forth in the Recitals.

 

“Issuer Free Writing Prospectus” means an issuer free writing prospectus, as
defined in Rule 433 under the Securities Act, relating to an offer of the
Registrable Securities.

 

“Issuer Shares” means the shares of Class A Common Stock or other equity
securities of the Company, and any securities into which such shares of Class A
Common Stock or other equity securities shall have been changed or any
securities resulting from any reclassification or recapitalization of such
shares of Class A Common Stock or other equity securities.

 

“Loss” shall have the meaning set forth in Section 3.9.1.

 

“Member” means “Members” as defined in the Operating Agreement.

 

“Operating Agreement” shall have the meaning set forth in the Recitals.

 

“Participation Conditions” shall have the meaning set forth in Section 3.2.5(b).

 

“Person” means any individual, partnership, corporation, company, association,
trust, joint venture, limited liability company, unincorporated organization,
entity or division.

 

“Piggyback Notice” shall have the meaning set forth in Section 3.3.1.

 

“Piggyback Registration” shall have the meaning set forth in Section 3.3.1.

 

“Potential Takedown Participant” shall have the meaning set forth in
Section 3.2.5(b).

 

“Prospectus” means (i) the prospectus included in any Registration Statement,
all amendments and supplements to such prospectus, including post-effective
amendments, and all other material incorporated by reference in such prospectus,
and (ii) any Issuer Free Writing Prospectus.

 

“Public Offering” means the offer and sale of Registrable Securities for cash
pursuant to an effective Registration Statement under the Securities Act (other
than a Registration Statement on Form S-4 or Form S-8 or any successor form).

 

“Redemption” means “Redemption” as defined in the Operating Agreement.

 

“Registrable Securities” means (i) all shares of Class A Common Stock held by
the Persons who are party to this Agreement that have been issued by the Company
pursuant to a Redemption or Direct Exchange and (ii) all shares of Class A

 

4

--------------------------------------------------------------------------------



 

Common Stock directly or indirectly issued to such Persons with respect to the
securities referred to in clause (i) above by way of unit or stock dividend or
distribution or unit or stock split, or in connection with a combination of
units or shares, recapitalization, merger, consolidation or other
reorganization. As to any particular Registrable Securities, such securities
shall cease to be Registrable Securities when (w) a Registration Statement with
respect to the sale of such securities shall have become effective under the
Securities Act and such securities shall have been disposed of in accordance
with such Registration Statement, (x) such securities shall have been
Transferred to the public pursuant to Rule 144 and the restrictive legend and
any stop transfer restrictions have been removed, (y) such holder is able to
immediately distribute such securities publicly without any restrictions on
transfer (including without application of paragraphs (c), (d), (e), (f) and
(h) of Rule 144) or (z) such securities shall have ceased to be outstanding. For
purposes of this Agreement, a Person shall be deemed to be a holder of
Registrable Securities, and such Registrable Securities shall be deemed to be in
existence, whenever such Person has the right to acquire, directly or
indirectly, such Registrable Securities (upon conversion or exercise in
connection with a transfer of securities or otherwise, but disregarding any
restrictions or limitations upon the exercise of such right), whether or not
such acquisition has actually been effected, and such Person shall be entitled
to exercise the rights of a Holder hereunder; provided that a Holder may only
request that Registrable Securities in the form of Class A Common Stock be
registered pursuant to this Agreement.

 

“Registration” means registration under the Securities Act of the offer and sale
to the public of any Issuer Shares under a Registration Statement. The terms
“register”, “registered” and “registering” shall have correlative meanings.

 

“Registration Expenses” shall have the meaning set forth in Section 3.8.

 

“Registration Statement” means any registration statement of the Company filed
with, or to be filed with, the SEC under the Securities Act, including the
related Prospectus, amendments and supplements to such registration statement,
including pre- and post-effective amendments, and all exhibits and all material
incorporated by reference in such registration statement, other than a
registration statement (and related Prospectus) filed on Form S-4 or Form S-8 or
any successor form thereto.

 

“Rule 144” means Rule 144 under the Securities Act (or any successor rule).

 

“SciPlay LLC” shall have the meaning set forth in the Recitals.

 

“SEC” means the Securities and Exchange Commission or any successor agency
having jurisdiction under the Securities Act.

 

“Securities Act” means the Securities Act of 1933, as amended, and any successor
thereto, and any rules and regulations promulgated thereunder, all as the same
shall be in effect from time to time.

 

“SG Holding” shall have the meaning set forth in the Preamble.

 

5

--------------------------------------------------------------------------------



 

“SG Holding I” shall have the meaning set forth in the Preamble.

 

“Shelf Period” shall have the meaning set forth in Section 3.2.3.

 

“Shelf Registration” shall have the meaning set forth in Section 3.2.1(a).

 

“Shelf Registration Notice” shall have the meaning set forth in Section 3.2.2.

 

“Shelf Registration Request” shall have the meaning set forth in
Section 3.2.1(a).

 

“Shelf Registration Statement” shall have the meaning set forth in
Section 3.2.1(a).

 

“Shelf Suspension” shall have the meaning set forth in Section 3.2.4.

 

“Shelf Takedown Notice” shall have the meaning set forth in Section 3.2.5(b).

 

“Shelf Takedown Request” shall have the meaning set forth in Section 3.2.5(a).

 

“Transfer” means, with respect to any Registrable Security, any interest
therein, or any other securities or equity interests, a direct or indirect
transfer, sale, exchange, assignment or other disposition thereof, including the
grant of an option or other right, whether directly or indirectly, whether
voluntarily, involuntarily, by operation of law, pursuant to judicial process or
otherwise. “Transferred” shall have a correlative meaning.

 

“Underwritten Public Offering” means an underwritten Public Offering, including
any Block Trade Offering.

 

“Underwritten Shelf Takedown” means an Underwritten Public Offering pursuant to
an effective Shelf Registration Statement.

 

“Underwritten Shelf Takedown Request” means a Shelf Takedown Request with
respect to an Underwritten Shelf Takedown.

 

“WKSI” means any Securities Act registrant that is a well-known seasoned issuer
as defined in Rule 405 under the Securities Act (or any successor rule) at the
most recent eligibility determination date specified in paragraph (2) of that
definition.

 

Section 2.2. Other Interpretive Provisions. (a) The meanings of defined terms
are equally applicable to the singular and plural forms of the defined terms.

 

6

--------------------------------------------------------------------------------



 

(b) The words “hereof”, “herein”, “hereunder” and similar words refer to this
Agreement as a whole and not to any particular provision of this Agreement; and
any subsection and Section references are to this Agreement unless otherwise
specified.

 

(c) The term “including” is not limiting and means “including without
limitation.”

 

(d) The captions and headings of this Agreement are for convenience of reference
only and shall not affect the interpretation of this Agreement.

 

(e) Whenever the context requires, any pronouns used herein shall include the
corresponding masculine, feminine or neuter forms.

 

ARTICLE III

 

Registration Rights

 

The Company will perform and comply, and cause each of its controlled Affiliates
to perform and comply, with such of the following provisions as are applicable
to it. Each Holder will perform and comply with such of the following provisions
as are applicable to such Holder.

 

Section 3.1.           Demand Registration.

 

Section 3.1.1.        Request for Demand Registration.

 

(a)           Following the Effective Date, each Demand Holder shall have the
right to make written requests from time to time (a “Demand Registration
Request”) to the Company for Registration of all or part of the Registrable
Securities held by such Demand Holder. Any such Registration pursuant to a
Demand Registration Request shall hereinafter be referred to as a “Demand
Registration.”  Each such Demand Registration Request shall be in respect of at
least $50 million in anticipated aggregate net proceeds from all shares sold
pursuant to such registration (including after giving effect to net proceeds
expected to be received by any Holder that participates in such offering after
delivering written notice pursuant to Section 3.1.3 or otherwise).

 

(b)           Each Demand Registration Request shall specify (x) the aggregate
amount of Registrable Securities to be registered, and (y) the intended method
or methods of disposition thereof.

 

(c)           Upon receipt of the Demand Registration Request, the Company shall
as promptly as reasonably practicable file a Registration Statement (a “Demand
Registration Statement”), as specified in the Demand Registration Request for
such Demand Registration, relating to such Demand Registration. The Company
shall use its reasonable best

 

7

--------------------------------------------------------------------------------



 

efforts to cause such Demand Registration Statement to be declared effective as
promptly as reasonably practicable.

 

Section 3.1.2.  Limitation on Demand Registrations.  The Company shall not be
obligated to take any action to effect any Demand Registration if a Demand
Registration was declared effective or an Underwritten Shelf Takedown (other
than a Block Trade Offering) was consummated within the preceding 60 days
(unless otherwise consented to by the Board of Directors of the Company).

 

Section 3.1.3.  Demand Notice.  Promptly upon receipt of a Demand Registration
Request pursuant to Section 3.1.1 (but in no event more than three Business Days
thereafter), the Company shall deliver a written notice (a “Demand Notice”) of
any such Demand Registration Request to all other Holders and the Demand Notice
shall offer each such Holder the opportunity to include in the Demand
Registration that number of Registrable Securities as each such Holder may
request in writing.  Subject to Section 3.1.7, the Company shall include in the
Demand Registration all such Registrable Securities with respect to which the
Company has received written requests for inclusion therein within three
Business Days after the date that the Demand Notice was delivered.

 

Section 3.1.4.  Demand Withdrawal.  Any Holder that has requested its
Registrable Securities be included in a Demand Registration pursuant to
Section 3.1.3 (including any Demanding Holder) may withdraw all or any portion
of its Registrable Securities included in a Demand Registration from such Demand
Registration at any time prior to the execution of the underwriting agreement
related to such Demand Registration.  Upon receipt of a notice to such effect
from a Demanding Holder (or if there is more than one Demanding Holder, from all
such Demanding Holders) with respect to all of the Registrable Securities
included by such Demanding Holder(s) in such Demand Registration, the Company
shall cease all efforts to secure effectiveness of the applicable Demand
Registration Statement.

 

Section 3.1.5.  Effective Registration.  The Company shall use reasonable best
efforts to cause the Demand Registration Statement to become effective and
remain effective for not less than 180 days plus the duration of any suspension
period (or such shorter period as will terminate when all Registrable Securities
covered by such Demand Registration Statement have been sold or withdrawn), or,
if such Demand Registration Statement relates to an Underwritten Public
Offering, such longer period as in the opinion of counsel for the underwriter or
underwriters a Prospectus is required by law to be delivered in connection with
sales of Registrable Securities by an underwriter or dealer.

 

Section 3.1.6.  Delay in Filing; Suspension of Registration.  If the filing,
initial effectiveness or continued use of a Demand Registration Statement at any
time would require the Company to make an Adverse Disclosure, the Company may,
upon giving prompt written notice of such action to the Holders, delay the
filing or initial effectiveness of, or suspend use of, the Demand Registration

 

8

--------------------------------------------------------------------------------



 

Statement (a “Demand Suspension”); provided, however, that the Company shall not
be permitted to exercise a Demand Suspension (i) more than once during any
12-month period or (ii) for a period exceeding 60 days on any one occasion.  In
the case of a Demand Suspension, the Holders agree to suspend use of the
applicable Prospectus in connection with any sale or purchase, or offer to sell
or purchase, Registrable Securities, upon receipt of the notice referred to
above.  The Company shall immediately notify the Holders in writing upon the
termination of any Demand Suspension.  Notwithstanding the provisions of this
Section 3.1.6, the Company may not postpone the filing or effectiveness of, or
suspend use of, a Demand Registration Statement past the date upon which the
applicable Adverse Disclosure is disclosed to the public or otherwise ceases to
constitute Adverse Disclosure.  During a Demand Suspension, the Company shall be
prohibited from filing a registration statement for its own account or for the
account of any other Holder or holder of its securities and, upon termination of
any Demand Suspension, the Company shall promptly amend or supplement the
applicable Prospectus, if necessary, so it does not contain any untrue statement
of a material fact or omit to state a material fact necessary to make the
statements therein, in light of the circumstances under which they were made,
not misleading and furnish to the Holders such numbers of copies of the
Prospectus as so amended or supplemented as the Holders may reasonably request.

 

Section 3.1.7.  Priority of Securities Registered Pursuant to Demand
Registrations.  If the managing underwriter or underwriters of a proposed
Underwritten Public Offering of the Registrable Securities included in a Demand
Registration advise the Company in writing that, in its or their opinion, the
number of securities requested to be included in such Demand Registration
exceeds the number that can be sold in such offering without being likely to
have an adverse effect on the price, timing or distribution of the securities
offered or the market for the securities offered, then the securities to be
included in such Registration shall be (x) first, 100% of the Registrable
Securities requested to be registered by the initiating Demand Holder,
(y) second, and only if all the securities referred to in clause (x) have been
included, for each Holder (other than the initiating Demand Holder) that has
requested to participate in such Demand Registration, an amount equal to such
Holder’s pro rata share of the total number of such Registrable Securities
requested to be registered or sold by Holders other than the initiating Demand
Holder that, in the opinion of such managing underwriter or underwriters, can be
sold without having such adverse effect, and (z) third, and only if all the
securities referred to in clause (y) have been included, the number of other
securities that, in the opinion of such managing underwriter or underwriters,
can be sold without having such adverse effect.

 

Section 3.2.           Shelf Registration.

 

Section 3.2.1.        Request for Shelf Registration.

 

(a)           Upon the written request of any Demand Holder from time to time
following the date on which the Company becomes eligible to use

 

9

--------------------------------------------------------------------------------



 

Form S-3 or any similar short-form registration statement (a “Shelf Registration
Request”), the Company shall promptly file with the SEC a shelf Registration
Statement pursuant to Rule 415 under the Securities Act (“Shelf Registration
Statement”) relating to the offer and sale of Registrable Securities by any
Holders thereof from time to time in accordance with the methods of distribution
elected by such Holders and set forth in the Shelf Registration Statement and
the Company shall use its reasonable best efforts to cause such Shelf
Registration Statement to become effective under the Securities Act as promptly
as reasonably practicable.  Any such Registration pursuant to a Shelf
Registration Request shall hereinafter be referred to as a “Shelf Registration.”

 

(b)           If on the date of the Shelf Registration Request: (i) the Company
is a WKSI, then the Shelf Registration Request may request Registration of an
unspecified amount of Registrable Securities; and (ii) the Company is not a
WKSI, then the Shelf Registration Request shall specify the aggregate amount of
Registrable Securities to be registered.

 

Section 3.2.2.  Shelf Registration Notice.  Promptly upon receipt of a Shelf
Registration Request (but in no event more than three Business Days thereafter),
the Company shall deliver a written notice (a “Shelf Registration Notice”) of
any such request to all other Holders, which notice shall specify, if
applicable, the amount of Registrable Securities to be registered, and the Shelf
Registration Notice shall offer each such Holder the opportunity to include in
the Shelf Registration that number of Registrable Securities as each such Holder
may request in writing.  Subject to Section 3.2.6, the Company shall include in
such Shelf Registration all such Registrable Securities with respect to which
the Company has received written requests for inclusion therein within three
Business Days after the date that the Shelf Registration Notice has been
delivered.

 

Section 3.2.3.  Continued Effectiveness.  The Company shall use its reasonable
best efforts to keep such Shelf Registration Statement continuously effective
under the Securities Act in order to permit the Prospectus forming part of the
Shelf Registration Statement to be usable by Holders until the earlier of:
(i) the date as of which all Registrable Securities have been sold pursuant to
the Shelf Registration Statement or another Registration Statement filed under
the Securities Act; and (ii) the date as of which no Holder holds Registrable
Securities (but in no event prior to the applicable period referred to in
Section 4(a)(3) of the Securities Act and Rule 174 thereunder) (such period of
effectiveness, the “Shelf Period”). Subject to Section 3.2.4, the Company shall
be deemed not to have used its reasonable best efforts to keep the Shelf
Registration Statement effective during the Shelf Period if the Company
voluntarily takes any action or omits to take any action that would result in
Holders of the Registrable Securities covered thereby not being able to offer
and sell any Registrable Securities pursuant to such Shelf Registration
Statement during the Shelf Period, unless such action or omission is required by
applicable law.

 

10

--------------------------------------------------------------------------------



 

Section 3.2.4.  Suspension of Registration.  If the continued use of such Shelf
Registration Statement at any time would require the Company to make an Adverse
Disclosure, the Company may, upon giving prompt written notice of such action to
the Holders, suspend use of the Shelf Registration Statement (a “Shelf
Suspension”); provided, however, that the Company shall not be permitted to
exercise a Shelf Suspension (i) more than one time during any 12-month period,
or (ii) for a period exceeding 60 days on any one occasion.  In the case of a
Shelf Suspension, the Holders agree to suspend use of the applicable Prospectus
and in connection with any sale or purchase of, or offer to sell or purchase,
Registrable Securities, upon receipt of the notice referred to above. The
Company shall immediately notify the Holders in writing upon the termination of
any Shelf Suspension and, upon such termination, promptly amend or supplement
the Prospectus, if necessary, so it does not contain any untrue statement of a
material fact or omit to state a material fact necessary to make the statements
therein, in light of the circumstances under which they were made, not
misleading and furnish to the Holders such numbers of copies of the Prospectus
as so amended or supplemented as the Holders may reasonably request. 
Notwithstanding the provisions of this Section 3.2.4, the Company may not
postpone the filing or effectiveness of, or suspend use of, a Shelf Registration
Statement past the date upon which the applicable Adverse Disclosure is
disclosed to the public or otherwise ceases to be Adverse Disclosure.  During a
Shelf Suspension, the Company shall be prohibited from filing a registration
statement for its own account or for the account of any other Holder or holder
of its securities.

 

Section 3.2.5.  Shelf Takedown.

 

(a)           At any time during which the Company has an effective Shelf
Registration Statement with respect to a Demand Holder’s Registrable Securities,
by notice to the Company specifying the intended method or methods of
disposition thereof, such Demand Holder may make a written request (a “Shelf
Takedown Request”) to the Company to effect a Public Offering, including an
Underwritten Shelf Takedown, of all or a portion of such Demand Holder’s
Registrable Securities that are covered by such Shelf Registration Statement,
and as soon as practicable the Company shall amend or supplement the Shelf
Registration Statement for such purpose; provided that any Underwritten Shelf
Takedown Request that does not include all of the Registrable Securities then
held by the initiating Demand Holder that are covered by the applicable Shelf
Registration Statement shall be in respect of at least $25 million in
anticipated net proceeds in the aggregate (including after giving effect to net
proceeds expected to be received by any Holder that participates in such
offering after delivering a written notice pursuant to Section 3.2.5(b)).

 

(b)           Promptly upon receipt of any Underwritten Shelf Takedown Request
(but in no event more than three Business Days thereafter), the Company shall
deliver a notice (a “Shelf Takedown

 

11

--------------------------------------------------------------------------------



 

Notice”) to each other Holder with Registrable Securities covered by the
applicable Registration Statement (each a “Potential Takedown Participant”). The
Shelf Takedown Notice shall offer each such Potential Takedown Participant the
opportunity to include in any Underwritten Shelf Takedown that number of
Registrable Securities as each such Potential Takedown Participant may request
in writing.  Subject to Section 3.2.6, the Company shall include in the
Underwritten Shelf Takedown all such Registrable Securities with respect to
which the Company has received written requests for inclusion therein within
three Business Days after the date that the Shelf Takedown Notice has been
delivered. Any Potential Takedown Participant’s request to participate in an
Underwritten Shelf Takedown in connection with a proposed Block Trade Offering
shall be binding on the Potential Takedown Participant; provided that each such
Potential Takedown Participant that elects to participate may condition its
participation on such Underwritten Shelf Takedown being completed within 10
Business Days of its acceptance at a price per share (after giving effect to any
underwriters’ discounts or commissions) to such Potential Takedown Participant
of not less than 90% (or such lesser percentage specified by such Potential
Takedown Participant in writing) of the closing price for the shares on their
principal trading market on the Business Day immediately prior to such Potential
Takedown Participant’s election to participate (the “Participation Conditions”).
Notwithstanding the delivery of any Shelf Takedown Notice, but subject to the
Participation Conditions in any Block Trade Offering, all determinations as to
whether to complete any Underwritten Shelf Takedown and as to the timing,
manner, price and other terms of any Underwritten Shelf Takedown contemplated by
this Section 3.2.5 shall be determined by the initiating Demand Holder; provided
that if such Underwritten Shelf Takedown is to be completed and subject to the
Participation Conditions in any Block Trade Offering, each Potential Takedown
Participant’s pro rata share of the Registrable Securities being sold shall
(subject to Section 3.2.6) be included in such Underwritten Shelf Takedown if
such Potential Takedown Participant has complied with the requirements set forth
in this Section 3.2.5.  For any Underwritten Shelf Takedown that is not a Block
Trade Offering, any Holder that has requested its Registrable Securities be
included in such Underwritten Shelf Takedown pursuant to this Section 3.2.5 may
withdraw all or any portion of its Registrable Securities included in an
Underwritten Shelf Takedown from such Underwritten Shelf Takedown at any time
prior to the execution of the underwriting agreement related to such
Underwritten Shelf Takedown.

 

(c)           The Company shall not be obligated to take any action to effect
any Underwritten Shelf Takedown if a Demand Registration or an Underwritten
Shelf Takedown (other than a Block Trade Offering) was consummated within the
preceding 60 days (unless otherwise consented to by the Board of Directors of
the Company).

 

12

--------------------------------------------------------------------------------



 

Section 3.2.6.  Priority of Securities Sold Pursuant to Shelf Takedowns.  If the
managing underwriter or underwriters of a proposed Underwritten Shelf Takedown
pursuant to Section 3.2.5 advise the Company in writing that, in its or their
opinion, the number of securities requested to be included in the proposed
Underwritten Shelf Takedown exceeds the number that can be sold in such
Underwritten Shelf Takedown without being likely to have an adverse effect on
the price, timing or distribution of the securities offered or the market for
the securities offered, the number of Registrable Securities to be included in
such offering shall be (x) first, 100% of the Registrable Securities requested
to be registered by the initiating Demand Holder, (y) second, and only if all
the securities referred to in clause (x) have been included, for each Holder
(other than the initiating Demand Holder) that has requested to participate in
such Underwritten Shelf Takedown, an amount equal to such Holder’s pro rata
share of the total number of such Registrable Securities requested to be
registered or sold by Holders other than the initiating Demand Holder that, in
the opinion of such managing underwriter or underwriters, can be sold without
having such adverse effect, and (z) third, and only if all the securities
referred to in clause (y) have been included, the number of other securities
that, in the opinion of such managing underwriter or underwriters can be sold
without having such adverse effect.

 

Section 3.3.           Piggyback Registration.

 

Section 3.3.1.  Participation.  If the Company at any time proposes to file a
Registration Statement under the Securities Act or to conduct a Public Offering
with respect to any offering of its equity securities for its own account or for
the account of any other Persons (other than (i) a Registration under Sections
3.1 or 3.2 or (ii) an Excluded Registration), then, as soon as practicable (but
in no event less than five Business Days prior to the proposed date of filing of
such Registration Statement or, in the case of any such Public Offering, the
anticipated pricing or trade date), the Company shall give written notice (a
“Piggyback Notice”) of such proposed filing or Public Offering to all Holders,
and such Piggyback Notice shall offer the Holders the opportunity to register
under such Registration Statement, or to sell in such Public Offering, such
number of Registrable Securities as each such Holder may request in writing (a
“Piggyback Registration”). Subject to Section 3.3.2, the Company shall include
in such Registration Statement or in such Public Offering as applicable, all
such Registrable Securities that are requested to be included therein within
three Business Days after the receipt by such Holder of any such notice;
provided, however, that if at any time after giving written notice of its
intention to register or sell any securities and prior to the effective date of
the Registration Statement filed in connection with such Registration, or the
pricing or trade date of such Public Offering, the Company shall determine for
any reason not to register or sell or to delay Registration or the sale of such
securities, the Company shall promptly give written notice of such determination
to each Holder and, thereupon, (i) in the case of a determination not to
register or sell, the Company shall be relieved of its obligation to register or
sell any Registrable Securities in connection with such

 

13

--------------------------------------------------------------------------------



 

Registration or Public Offering (but not from its obligation to pay the
Registration Expenses in connection therewith), without prejudice, however, to
the rights of any Holders entitled to request that such Registration or sale be
effected as a Demand Registration under Section 3.1 or an Underwritten Shelf
Takedown under Section 3.2, as the case may be, and (ii) in the case of a
determination to delay Registration or sale, in the absence of a request for a
Demand Registration or an Underwritten Shelf Takedown, as the case may be, the
Company shall be permitted to delay registering or selling any Registrable
Securities, for the same period as the delay in registering or selling such
other securities. If the offering pursuant to such Registration Statement or
Public Offering is to be an Underwritten Public Offering, then each Holder
making a request for a Piggyback Registration pursuant to this Section 3.3.1
shall, and the Company shall, make such arrangements with the managing
underwriter or underwriters so that each such Holder may, participate in such
underwritten offering. If the offering pursuant to such Registration Statement
or Public Offering is to be on any other basis, then each Holder making a
request for a Piggyback Registration pursuant to this Section 3.3.1 shall, and
the Company shall, make such arrangements so that each such Holder may
participate in such offering on such basis. Any Holder shall have the right to
withdraw all or part of its request for inclusion of its Registrable Securities
in a Piggyback Registration by giving written notice to the Company of its
request to withdraw; provided that such request must be made in writing prior to
the execution of the underwriting agreement.

 

Section 3.3.2.  Priority of Piggyback Registration.  If the managing underwriter
or underwriters of any proposed offering of Registrable Securities included in a
Piggyback Registration informs the Company and the participating Holders in
writing that, in its or their opinion, the number of securities that such
Holders and any other Persons intend to include in such offering exceeds the
number that can be sold in such offering without being likely to have an adverse
effect on the price, timing or distribution of the securities offered or the
market for the securities offered, then the securities to be included in such
Registration shall be (x) first, 100% of the securities that the Company or
(subject to Section 3.7) any Person (other than a Holder) exercising a
contractual right to demand Registration, as the case may be, proposes to sell,
and (y) second, and only if all the securities referred to in clause (x) have
been included, for each Holder that has requested to participate in such
offering an amount equal to such Holder’s pro rata share of the total number of
such Registrable Securities requested to be registered or sold by Holders that,
in the opinion of such managing underwriter or underwriters, can be sold without
having such adverse effect and (z) third, and only if all of the Registrable
Securities referred to in clause (y) have been included in such Registration,
any other securities eligible for inclusion in such Registration.

 

Section 3.3.3.  No Effect on Other Registrations.  No Registration of
Registrable Securities effected pursuant to a request under this Section 3.3
shall be deemed to have been effected pursuant to Sections 3.1 and 3.2 or shall
relieve the Company of its obligations under Sections 3.1 and 3.2.

 

14

--------------------------------------------------------------------------------



 

Section 3.4.           Lock-Up Agreements.  In connection with each Registration
or sale of Registrable Securities pursuant to Section 3.1, 3.2 or 3.3 conducted
as an Underwritten Public Offering, each Holder agrees, if requested, to become
bound by and to execute and deliver such lock-up agreement with the
underwriter(s) of such Public Offering restricting such Holder’s right to
(a) Transfer, directly or indirectly, any Registrable Securities or (b) enter
into any swap or other arrangement that transfers to another any of the economic
consequences of ownership of Registrable Securities, as is entered into by any
Demand Holder (in the case of a Registration or sale pursuant to Section 3.1 or
3.2) or the Company (in the case of a Registration or sale pursuant to
Section 3.3) with the underwriter(s) of such Public Offering; provided, however,
that no Holder shall be required to enter into a lock-up agreement covering a
period of greater than 90 days after the date of the final Prospectus relating
to such offering or such longer period as is agreed to by each of the Demand
Holders (in the case of a Registration or sale pursuant to Section 3.1 or 3.2)
or the Company (in the case of a Registration or sale pursuant to Section 3.3);
provided, further, that in no event shall such lock-up period be greater than
the period agreed to by the Company or its directors or officers or any other
Demand Holder.  Notwithstanding the foregoing, such lock-up agreement shall not
apply to (i) distributions-in-kind to a Demand Holder’s direct or indirect
equityholders; (ii) Transfers in accordance with the terms of this Agreement or
(iii) other customary exceptions that the underwriter(s) of such Underwritten
Public Offering may agree to.

 

Section 3.5.           Registration Procedures.

 

Section 3.5.1.        Requirements.  In connection with the Company’s
obligations under Sections 3.1, 3.2 and 3.3, the Company shall use its
reasonable best efforts to effect any applicable Registration and to facilitate
the sale of any applicable Registrable Securities in accordance with the
intended method or methods of distribution thereof as expeditiously as
reasonably practicable, and in connection therewith the Company shall:

 

(a)           as promptly as is reasonably practicable prepare and file the
required Registration Statement, including all exhibits and financial statements
required under the Securities Act to be filed therewith, and, before filing a
Registration Statement or Prospectus or any amendments or supplements thereto,
(x) furnish to the underwriters, if any, and to the Holders of the Registrable
Securities covered by such Registration Statement, copies of all documents
prepared to be filed, which documents shall be subject to the review of such
underwriters and such Holders and their respective counsel, (y) subject to
applicable law, make such changes in such documents concerning the Holders prior
to the filing thereof as such Holders, or their counsel, may reasonably request
and (z) subject to applicable law, except in the case of a Registration under
Section 3.3, not file any Registration Statement or Prospectus or amendments or
supplements thereto to which any participating Demand Holder or the
underwriters, if any, shall reasonably object;

 

15

--------------------------------------------------------------------------------



 

(b)           as promptly as is reasonably practicable prepare and file with the
SEC such amendments and post-effective amendments to such Registration Statement
and supplements to the Prospectus as may be (x) reasonably requested by any
Demand Holder with Registrable Securities covered by such Registration
Statement, (y) reasonably requested by any participating Holder (to the extent
such request relates to information relating to such Holder) or (z) necessary to
keep such Registration Statement effective for the period of time required by
this Agreement, and comply with provisions of the applicable securities laws
with respect to the sale or other disposition of all securities covered by such
Registration Statement during such period in accordance with the intended method
or methods of disposition by the sellers thereof set forth in such Registration
Statement;

 

(c)           notify the participating Holders and the managing underwriter or
underwriters, if any, and (if requested) confirm such notice in writing and
provide copies of the relevant documents, as soon as reasonably practicable
after notice thereof is received by the Company (a) when the applicable
Registration Statement or any amendment thereto has been filed or becomes
effective, and when the applicable Prospectus or any amendment or supplement
thereto has been filed, (b) of any written comments by the SEC, or any request
by the SEC or other federal or state governmental authority for amendments or
supplements to such Registration Statement or such Prospectus, or for additional
information (whether before or after the effective date of the Registration
Statement) or any other correspondence with the SEC relating to, or which may
affect, the Registration, (c) of the issuance by the SEC of any stop order
suspending the effectiveness of such Registration Statement or any order by the
SEC or any other regulatory authority preventing or suspending the use of any
preliminary or final Prospectus or the initiation or threatening of any
proceedings for such purposes, (d) if, at any time, the representations and
warranties of the Company in any applicable underwriting agreement cease to be
true and correct in all material respects and (e) of the receipt by the Company
of any notification with respect to the suspension of the qualification of the
Registrable Securities for offering or sale in any jurisdiction or the
initiation or threatening of any proceeding for such purpose;

 

(d)           promptly notify each selling Holder and the managing underwriter
or underwriters, if any, when the Company becomes aware of the happening of any
event as a result of which the applicable Registration Statement or the
Prospectus included in such Registration Statement (as then in effect) contains
any untrue statement of a material fact or omits to state a material fact
necessary to make the statements therein (in the case of such Prospectus or any
preliminary Prospectus, in light of the circumstances under which they were
made) not misleading, when any Issuer Free Writing Prospectus includes
information that may conflict with

 

16

--------------------------------------------------------------------------------



 

the information contained in the Registration Statement, or, if for any other
reason it shall be necessary during such time period to amend or supplement such
Registration Statement or Prospectus in order to comply with the Securities Act
and, as promptly as reasonably practicable thereafter, prepare and file with the
SEC, and furnish without charge to the selling Holders and the managing
underwriter or underwriters, if any, an amendment or supplement to such
Registration Statement or Prospectus, which shall correct such misstatement or
omission or effect such compliance;

 

(e)           to the extent the Company is eligible under the relevant
provisions of Rule 430B under the Securities Act, if the Company files any Shelf
Registration Statement, the Company shall include in such Shelf Registration
Statement such disclosures as may be required by Rule 430B under the Securities
Act (referring to the unnamed selling security holders in a generic manner by
identifying the initial offering of the securities to the Holders) in order to
ensure that the Holders may be added as selling security holders to such Shelf
Registration Statement at a later time through the filing of a Prospectus
supplement rather than a post-effective amendment;

 

(f)            use its reasonable best efforts to prevent, or obtain the
withdrawal of, any stop order or other order or notice preventing or suspending
the use of any preliminary or final Prospectus;

 

(g)           promptly incorporate in a Prospectus supplement, Issuer Free
Writing Prospectus or post-effective amendment such information as the managing
underwriter or underwriters and the Holders of a majority of the Registrable
Securities being sold agree should be included therein relating to the plan of
distribution with respect to such Registrable Securities; and make all required
filings of such Prospectus supplement, Issuer Free Writing Prospectus or
post-effective amendment as soon as reasonably practicable after being notified
of the matters to be incorporated in such Prospectus supplement, Issuer Free
Writing Prospectus or post-effective amendment;

 

(h)           furnish to each selling Holder and each underwriter, if any,
without charge, as many conformed copies as such Holder or underwriter may
reasonably request of the applicable Registration Statement and any amendment or
post-effective amendment or supplement thereto, including financial statements
and schedules, all documents incorporated therein by reference and all exhibits
(including those incorporated by reference);

 

(i)            deliver to each selling Holder and each underwriter, if any,
without charge, as many copies of the applicable Prospectus (including each
preliminary prospectus) and any amendment or supplement thereto and such other
documents as such Holder or underwriter may reasonably

 

17

--------------------------------------------------------------------------------



 

request in order to facilitate the disposition of the Registrable Securities by
such Holder or underwriter (it being understood that the Company shall consent
to the use of such Prospectus or any amendment or supplement thereto by each of
the selling Holders and the underwriters, if any, in connection with the
offering and sale of the Registrable Securities covered by such Prospectus or
any amendment or supplement thereto);

 

(j)            on or prior to the date on which the applicable Registration
Statement becomes effective, use its reasonable best efforts to register or
qualify, and cooperate with the selling Holders, the managing underwriter or
underwriters, if any, and their respective counsel, in connection with the
Registration or qualification of such Registrable Securities for offer and sale
under the securities or “Blue Sky” laws of each state and other jurisdiction as
any such selling Holder or managing underwriter or underwriters, if any, or
their respective counsel reasonably request in writing and do any and all other
acts or things reasonably necessary or advisable to keep such Registration or
qualification in effect for such period as required by Section 3.1 or
Section 3.2, as applicable; provided that the Company shall not be required to
qualify generally to do business in any jurisdiction where it is not then so
qualified or to take any action which would subject it to taxation or general
service of process in any such jurisdiction where it is not then so subject;

 

(k)           cooperate with the selling Holders and the managing underwriter or
underwriters, if any, to enable such Registrable Securities to be in such
denominations and registered in such names as the managing underwriters may
request at least three Business Days prior to any sale of Registrable Securities
to the underwriters;

 

(l)            use its reasonable best efforts to cause the Registrable
Securities covered by the applicable Registration Statement to be registered
with or approved by such other governmental agencies or authorities as may be
necessary to enable the seller or sellers thereof or the underwriter or
underwriters, if any, to consummate the disposition of such Registrable
Securities;

 

(m)          not later than the effective date of the applicable Registration
Statement, provide a CUSIP number for all Registrable Securities if other than
the CUSIP for the publicly traded Class A Common Stock;

 

(n)           make such representations and warranties to the Holders of
Registrable Securities being registered, and the underwriters or agents, if any,
in form, substance and scope as are customarily made by issuers in public
offerings similar to the offering then being undertaken;

 

18

--------------------------------------------------------------------------------



 

(o)           enter into such customary agreements (including underwriting and
indemnification agreements) and take all such other actions as any participating
Demand Holder or the managing underwriter or underwriters, if any, reasonably
request in order to expedite or facilitate the Registration and disposition of
such Registrable Securities;

 

(p)           obtain for delivery to the Holders of Registrable Securities being
registered and to the underwriter or underwriters, if any, an opinion or
opinions from counsel for the Company dated the most recent effective date of
the Registration Statement or, in the event of an Underwritten Public Offering,
the date of the closing under the underwriting agreement, in customary form,
scope and substance, which opinions shall be reasonably satisfactory to such
Holders or underwriters, as the case may be, and their respective counsel;

 

(q)           in the case of an Underwritten Public Offering, obtain for
delivery to the Company and the managing underwriter or underwriters, with
copies to the Holders included in such Registration or sale, a comfort letter
from the Company’s independent certified public accountants or independent
auditors (and, if necessary, any other independent certified public accountants
or independent auditors of any controlled Affiliate of the Company or any
business acquired by the Company or any of its controlled Affiliates for which
financial statements and financial data are, or are required to be, included in
the Registration Statement) in customary form and covering such matters of the
type customarily covered by comfort letters as the managing underwriter or
underwriters reasonably request, dated the date of execution of the underwriting
agreement and brought down to the closing under the underwriting agreement;

 

(r)            cooperate with each seller of Registrable Securities and each
underwriter, if any, participating in the disposition of such Registrable
Securities and their respective counsel in connection with any filings required
to be made with FINRA;

 

(s)            use its reasonable best efforts to comply with all applicable
securities laws and, if a Registration Statement was filed, make available,
including through the SEC’s EDGAR filing system or any successor system, to its
security holders, as soon as reasonably practicable, an earnings statement
satisfying the provisions of Section 11(a) of the Securities Act and the
rules and regulations promulgated thereunder;

 

(t)            provide and cause to be maintained a transfer agent and registrar
for all Registrable Securities covered by the applicable Registration Statement
from and after a date not later than the effective date of such Registration
Statement;

 

19

--------------------------------------------------------------------------------



 

(u)           use its reasonable best efforts to cause all Registrable
Securities covered by the applicable Registration Statement to be listed on the
securities exchange on which the Company’s Class A Common Stock is then listed
or quoted and on each inter-dealer quotation system on which the Company’s
Class A Common Stock is then quoted;

 

(v)           make available upon reasonable notice at reasonable times and for
reasonable periods for inspection by any Demand Holder with Registrable
Securities covered by the applicable Registration Statement, by a representative
appointed by the Holders of a majority of Registrable Securities covered by the
applicable Registration Statement, by any underwriter participating in any
disposition to be effected pursuant to such Registration Statement and by any
attorney, accountant or other agent retained by such Holders or any such
underwriter, all pertinent financial and other records and pertinent corporate
documents and properties of the Company, and cause all of the Company’s
officers, directors and employees and the independent public accountants who
have certified its financial statements to make themselves available to discuss
the business of the Company and to supply all information reasonably requested
by any such Person in connection with such Registration Statement;

 

(w)          in the case of a marketed Public Offering, cause the senior
executive officers of the Company to participate in the customary “road show”
presentations that may be reasonably requested by the managing underwriter or
underwriters in any such offering and otherwise to facilitate, cooperate with,
and participate in each proposed offering contemplated herein and customary
selling efforts related thereto;

 

(x)           take no direct or indirect action prohibited by Regulation M under
the Exchange Act;

 

(y)           take all reasonable action to ensure that any Issuer Free Writing
Prospectus utilized in connection with any Registration complies in all material
respects with the Securities Act, is filed in accordance with the Securities Act
to the extent required thereby, is retained in accordance with the Securities
Act to the extent required thereby and, when taken together with the related
Prospectus, will not contain any untrue statement of a material fact or omit to
state a material fact necessary to make the statements therein, in light of the
circumstances under which they were made, not misleading;

 

(z)           to the extent that a Holder might reasonably be deemed to be an
underwriter of any Registrable Securities or a “controlling person” (within the
meaning of the Securities Act or the Exchange Act) of the Company, allow such
Holder to propose language for insertion in such Registration Statement or
comparable document, which in the reasonable

 

20

--------------------------------------------------------------------------------



 

judgment of such Holder and its counsel should be included, and the Company will
consider in good faith inclusion thereof; and

 

(aa)         take all such other reasonable actions as are necessary or
advisable in order to expedite or facilitate the Registration and disposition of
such Registrable Securities in accordance with the terms of this Agreement.

 

Section 3.5.2.  Company Information Requests.  The Company may require each
seller of Registrable Securities as to which any Registration or sale is being
effected to furnish to the Company such information regarding the distribution
of such securities and such other information relating to such Holder and its
ownership of Registrable Securities as the Company may from time to time
reasonably request in writing and the Company may exclude from such Registration
or sale the Registrable Securities of any such Holder who unreasonably fails to
furnish such information within a reasonable time after receiving such request.
Each Holder agrees to furnish such information to the Company and to cooperate
with the Company as reasonably necessary to enable the Company to comply with
the provisions of this Agreement.

 

Section 3.5.3.  Discontinuing Registration.  Each Holder agrees that, as
promptly as possible after receipt of any notice from the Company of the
happening of any event of the kind described in Section 3.5.1(d), such Holder
will promptly discontinue disposition of Registrable Securities pursuant to such
Registration Statement until such Holder’s receipt of the copies of the
supplemented or amended Prospectus contemplated by Section 3.5.1(d), or until
such Holder is advised in writing by the Company that the use of the Prospectus
may be resumed, and has received copies of any additional or supplemental
filings that are incorporated by reference in the Prospectus, or any amendments
or supplements thereto, and if so directed by the Company, such Holder shall
deliver to the Company (at the Company’s expense) all copies, other than
permanent file copies then in such Holder’s possession, of the Prospectus
covering such Registrable Securities current at the time of receipt of such
notice. In the event the Company shall give any such notice, the period during
which the applicable Registration Statement is required to be maintained
effective shall be extended by the number of days during the period from and
including the date of the giving of such notice to and including the date when
each seller of Registrable Securities covered by such Registration Statement
either receives the copies of the supplemented or amended Prospectus
contemplated by Section 3.5.1(d) or is advised in writing by the Company that
the use of the Prospectus may be resumed.

 

Section 3.6.           Underwritten Offerings.

 

Section 3.6.1.  Shelf and Demand Registrations.  If requested by the
underwriters for any Underwritten Public Offering, pursuant to a Registration or
sale under Section 3.1 or 3.2, the Company shall enter into an underwriting

 

21

--------------------------------------------------------------------------------



 

agreement with such underwriters, such agreement to be reasonably satisfactory
in substance and form to each of the Company, each Demand Holder seeking to
participate in such offering and the underwriters, and to contain such
representations and warranties by the Company and such other terms as are
customary in agreements of that type. The Holders of the Registrable Securities
proposed to be distributed by such underwriters shall cooperate with the Company
in the negotiation of the underwriting agreement and shall give consideration to
the reasonable suggestions of the Company regarding the form thereof. Such
Holders shall be parties to such underwriting agreement, which underwriting
agreement shall contain such representations and warranties by, and the other
agreements on the part of, the Company to and for the benefit of such Holders as
are customarily made by issuers to selling stockholders in public offerings
similar to the applicable offering.

 

Section 3.6.2.  Piggyback Registrations.  If the Company proposes to register or
sell any of its securities under the Securities Act as contemplated by
Section 3.3 and such securities are to be distributed through one or more
underwriters, the Company shall, if requested by any Holder pursuant to
Section 3.3 and, subject to the provisions of Section 3.3.2, use its reasonable
best efforts to arrange for such underwriters to include on the same terms and
conditions that apply to the other sellers in such Registration or sale all the
Registrable Securities to be offered and sold by such Holder among the
securities of the Company to be distributed by such underwriters in such
Registration or sale. The Holders of Registrable Securities to be distributed by
such underwriters shall be parties to the underwriting agreement between the
Company and such underwriters, which underwriting agreement shall contain such
representations and warranties by, and the other agreements on the part of, the
Company to and for the benefit of such Holders as are customarily made by
issuers to selling stockholders in secondary public offerings.

 

Section 3.6.3.  Participation in Underwritten Registrations.  Subject to the
provisions of Section 3.6.1 and Section 3.6.2 above, no Person may participate
in any Underwritten Public Offering hereunder unless such Person (i) agrees to
sell such Person’s securities on the basis provided in any underwriting
arrangements approved by the Persons entitled to approve such arrangements and
(ii) completes and executes all questionnaires, powers of attorney, indemnities,
underwriting agreements and other documents required under the terms of such
underwriting arrangements.

 

Section 3.6.4.  Selection of Underwriters.  In the case of an Underwritten
Public Offering under Section 3.1 or 3.2, the managing underwriter or
underwriters to administer the offering shall be determined by the Holders of a
majority of Registrable Securities to be included in such Underwritten Public
Offering; provided that such managing underwriter or underwriters shall be
reasonably acceptable to the Company.

 

22

--------------------------------------------------------------------------------



 

Section 3.7.           No Inconsistent Agreements; Additional Rights.  Neither
the Company nor any of its controlled Affiliates shall hereafter enter into any
agreement with respect to its securities that is inconsistent with the rights
granted to the Holders by this Agreement.  Without the prior written consent of
each Demand Holder, neither the Company nor any of its controlled Affiliates
shall enter into any agreement granting registration or similar rights to any
Person that are prior in right, pari passu or inconsistent with the rights under
this Agreement, and the Company hereby represents and warrants that, as of the
date hereof, no registration or similar rights have been granted to any other
Person other than pursuant to this Agreement.

 

Section 3.8.           Registration Expenses.  All expenses incident to the
Company’s performance of or compliance with this Agreement shall be paid by the
Company, including (i) all registration and filing fees, and any other fees and
expenses associated with filings required to be made with the SEC or FINRA,
(ii) all fees and expenses in connection with compliance with any securities or
“Blue Sky” laws (including reasonable fees and disbursements of counsel for the
underwriters in connection with blue sky qualifications of the Registrable
Securities), (iii) all printing, duplicating, word processing, messenger,
telephone, facsimile and delivery expenses of the Company (including expenses of
printing certificates for the Registrable Securities in a form eligible for
deposit with The Depository Trust Company and of printing Prospectuses),
(iv) all fees and disbursements of counsel for the Company and of all
independent certified public accountants or independent auditors of the Company
and any controlled Affiliates of the Company (including the expenses of any
special audit and comfort letters required by or incident to such performance),
(v) Securities Act liability insurance or similar insurance if the Company so
desires, (vi) all fees and expenses incurred in connection with the listing of
the Registrable Securities on any securities exchange or quotation of the
Registrable Securities on any inter-dealer quotation system, (vii) all
applicable rating agency fees with respect to the Registrable Securities,
(viii) all reasonable fees and disbursements of counsel for each Demand Holder
to the extent that it participates in such Registration or sale, (ix) all fees
and expenses of any special experts or other Persons retained by the Company in
connection with any Registration or sale, (x) all of the Company’s internal
expenses (including all salaries and expenses of its officers and employees
performing legal or accounting duties) and (xi) all expenses of the Company
related to the “road-show” for any Underwritten Public Offering (including the
reasonable out-of-pocket “road-show” expenses of each Demand Holder), including
all travel, meals and lodging.  All such expenses are referred to herein as
“Registration Expenses”. The Company shall not be required to pay any fees and
disbursements to underwriters not customarily paid by the issuers of securities
in an offering similar to the applicable offering, including underwriting
discounts and commissions and transfer taxes, if any, attributable to the sale
of Registrable Securities, which shall be paid by the participating Holders in
proportion to the number of Registrable Securities offered and sold by or on
behalf of each such Holder.

 

Section 3.9.           Indemnification.

 

Section 3.9.1.  Indemnification by the Company.  The Company shall, and it
hereby does, indemnify and hold harmless, to the fullest extent permitted by

 

23

--------------------------------------------------------------------------------



 

law, each Holder, its Affiliates and its and its Affiliates’ respective
officers, directors, partners, members, managers, stockholders and employees and
each Person who controls (within the meaning of the Securities Act or the
Exchange Act) such Persons from and against any and all losses, claims, damages,
liabilities and expenses, joint or several (including reasonable costs of
investigation and reasonable legal expenses or other reasonable expenses
actually incurred thereby in connection with investigating or defending any
claim or proceeding resulting therefrom) (each, a “Loss” and collectively
“Losses”) arising out of or based upon (i) any untrue or alleged untrue
statement of a material fact contained in any Registration Statement under which
such Registrable Securities are registered or sold under the Securities Act
(including any final, preliminary or summary Prospectus contained therein or any
amendment thereof or supplement thereto or any documents incorporated by
reference therein) or any other disclosure document produced by or on behalf of
the Company or any of its controlled Affiliates including any report and other
document filed under the Exchange Act, (ii) any omission or alleged omission to
state therein a material fact required to be stated therein or necessary to make
the statements therein (in the case of a Prospectus or preliminary Prospectus,
in light of the circumstances under which they were made) not misleading;
provided that no selling Holder shall be entitled to indemnification pursuant to
this Section 3.9.1 in respect of any untrue or alleged untrue statement or
omission or alleged omission made in any Registration Statement or other
disclosure document in reliance upon, and in conformity with, written
information furnished in writing by such selling Holder to the Company
specifically for inclusion therein that has not been corrected in a subsequent
writing prior to the sale of the Registrable Securities to the Person asserting
the claim or (iii) any violation or alleged violation by the Company (or any of
its agents or controlled Affiliates) of the Securities Act, the Exchange Act,
any state securities law, or any rule or regulation promulgated under the
Securities Act, the Exchange Act, or any state securities law.  This indemnity
shall be in addition to any liability the Company may otherwise have. Such
indemnity shall remain in full force and effect regardless of any investigation
made by or on behalf of such Holder or any indemnified party and shall survive
the Transfer of such securities by such Holder. The Company shall also indemnify
underwriters, selling brokers, dealer managers and similar securities industry
professionals participating in the distribution, their officers and directors
and each Person who controls such Persons (within the meaning of the Securities
Act and the Exchange Act) to the same extent as provided above with respect to
the indemnification of the indemnified parties.

 

Section 3.9.2.  Indemnification by the Selling Holders.  Each selling Holder
agrees (severally and not jointly) to indemnify and hold harmless, to the
fullest extent permitted by law, the Company, its directors and officers and
each Person (other than such Holder) who controls the Company (within the
meaning of the Securities Act or the Exchange Act) from and against any Losses
resulting from (i) any untrue statement of a material fact in any Registration
Statement under which such Registrable Securities were registered or sold under
the Securities Act (including any final, preliminary or summary Prospectus
contained

 

24

--------------------------------------------------------------------------------



 

therein or any amendment thereof or supplement thereto or any documents
incorporated by reference therein) or (ii) any omission to state therein a
material fact required to be stated therein or necessary to make the statements
therein (in the case of a Prospectus or preliminary Prospectus, in light of the
circumstances under which they were made) not misleading, in each case to the
extent, but only to the extent, that such untrue statement or omission is made
in reliance upon, and in conformity with, written information about such Holder
furnished in writing by such selling Holder to the Company specifically for
inclusion in such Registration Statement and has not been corrected in a
subsequent writing prior to or concurrently with the sale of the Registrable
Securities to the Person asserting the claim. In no event shall the liability of
any selling Holder hereunder be greater in amount than the dollar amount of the
net proceeds received by such Holder under the sale of Registrable Securities
giving rise to such indemnification obligation less any amounts paid by such
Holder pursuant to Section 3.9.4 and any amounts paid by such Holder as a result
of liabilities incurred under the underwriting agreement, if any, related to
such sale. The Company shall be entitled to receive indemnities from
underwriters, selling brokers, dealer managers and similar securities industry
professionals participating in the distribution, to the same extent as provided
above (with appropriate modification) with respect to information furnished in
writing by such Persons specifically for inclusion in any Prospectus or
Registration Statement.

 

Section 3.9.3.  Conduct of Indemnification Proceedings.  Any Person entitled to
indemnification hereunder shall (i) give prompt written notice to the
indemnifying party of any claim with respect to which it seeks indemnification
(provided that any delay or failure to so notify the indemnifying party shall
relieve the indemnifying party of its obligations hereunder only to the extent,
if at all, that it is actually and materially prejudiced by reason of such delay
or failure) and (ii) permit such indemnifying party to assume the defense of
such claim with counsel reasonably satisfactory to the indemnified party;
provided, however, that any Person entitled to indemnification hereunder shall
have the right to select and employ separate counsel and to participate in the
defense of such claim, but the fees and expenses of such counsel shall be at the
expense of such Person unless (i) the indemnifying party has agreed in writing
to pay such fees or expenses, (ii) the indemnifying party shall have failed to
assume the defense of such claim within a reasonable time after receipt of
notice of such claim from the Person entitled to indemnification hereunder and
employ counsel reasonably satisfactory to such Person, (iii) the indemnified
party has reasonably concluded (based upon advice of its counsel) that there may
be legal defenses available to it or other indemnified parties that are
different from or in addition to those available to the indemnifying party, or
(iv) in the reasonable judgment of any such Person (based upon advice of its
counsel) a conflict of interest may exist between such Person and the
indemnifying party with respect to such claims (in which case, if the Person
notifies the indemnifying party in writing that such Person elects to employ
separate counsel at the expense of the indemnifying party, the indemnifying
party shall not have the right to assume the defense of such claim on behalf of
such Person). If the indemnifying party assumes the defense, the indemnifying
party

 

25

--------------------------------------------------------------------------------



 

shall not have the right to settle such action without the prior written consent
of the indemnified party. No indemnifying party shall consent to entry of any
judgment or enter into any settlement which does not include as an unconditional
term thereof the giving by the claimant or plaintiff to such indemnified party
of an unconditional release from all liability in respect to such claim or
litigation without the prior written consent of such indemnified party. If such
defense is not assumed by the indemnifying party, the indemnifying party will
not be subject to any liability for any settlement made without its prior
written consent, but such consent may not be unreasonably withheld or delayed.
Notwithstanding the foregoing, if at any time an indemnified party shall have
requested that an indemnifying party reimburse the indemnified party for
reasonable fees and expenses of counsel as contemplated by this paragraph, the
indemnifying party shall be liable for any settlement of any proceeding effected
without its written consent if (i) such settlement is entered into in good faith
more than 60 days after receipt by the indemnifying party of such request and
more than 30 days after receipt of the proposed terms of such settlement and
(ii) the indemnifying party shall not have reimbursed the indemnified party in
accordance with such request prior to the date of such settlement. It is
understood that the indemnifying party or parties shall not, except as
specifically set forth in this Section 3.9.3, in connection with any proceeding
or related proceedings in the same jurisdiction, be liable for the reasonable
fees, disbursements or other charges of more than one separate firm admitted to
practice in such jurisdiction.

 

Section 3.9.4.  Contribution.  If for any reason the indemnification provided
for in Section 3.9.1 and Section 3.9.2 is unavailable to an indemnified party
(other than as a result of exceptions contained in Section 3.9.1 and
Section 3.9.2) or insufficient in respect of any Losses referred to therein,
then the indemnifying party shall contribute to the amount paid or payable by
the indemnified party as a result of such Loss in such proportion as is
appropriate to reflect the relative fault of the indemnifying party on the one
hand and the indemnified party or parties on the other hand in connection with
the acts, statements or omissions that resulted in such Losses, as well as any
other relevant equitable considerations. In connection with any Registration
Statement filed with the SEC by the Company, the relative fault of the
indemnifying party on the one hand and the indemnified party on the other hand
shall be determined by reference to, among other things, whether any untrue or
alleged untrue statement of a material fact or the omission or alleged omission
to state a material fact relates to information supplied by the indemnifying
party or by the indemnified party and the parties’ relative intent, knowledge,
access to information and opportunity to correct or prevent such statement or
omission. The parties hereto agree that it would not be just or equitable if
contribution pursuant to this Section 3.9.4 were determined by pro rata
allocation or by any other method of allocation that does not take account of
the equitable considerations referred to in this Section 3.9.4. No Person guilty
of fraudulent misrepresentation (within the meaning of Section 11(f) of the
Securities Act) shall be entitled to contribution from any Person who was not
guilty of such fraudulent misrepresentation. The amount paid or payable by an
indemnified party as a result of the Losses referred

 

26

--------------------------------------------------------------------------------



 

to in Sections 3.9.1 and 3.9.2 shall be deemed to include, subject to the
limitations set forth above, any legal or other expenses reasonably incurred by
such indemnified party in connection with investigating or defending any such
action or claim.  If indemnification is available under this Section 3.9, the
indemnifying parties shall indemnify each indemnified party to the fullest
extent provided in Sections 3.9.1 and 3.9.2 hereof without regard to the
provisions of this Section 3.9.4. The remedies provided for in this Section 3.9
are not exclusive and shall not limit any rights or remedies which may otherwise
be available to any indemnified party at law or in equity.  Notwithstanding the
provisions of this Section 3.9.4, in connection with any Registration Statement
filed by the Company, a selling Holder shall not be required to contribute any
amount in excess of the dollar amount of the net proceeds received by such
holder under the sale of Registrable Securities giving rise to such contribution
obligation less any amounts paid by such Holder pursuant to Section 3.9.2 and
any amounts paid by such Holder as a result of liabilities incurred under the
underwriting agreement, if any, related to such sale.

 

Section 3.10.         Rules 144 and 144A and Regulation S.  The Company shall
file the reports required to be filed by it under the Securities Act and the
Exchange Act and the rules and regulations adopted by the SEC thereunder (or, if
the Company is not required to file such reports, it will, upon the request of
any Holder, make publicly available such necessary information for so long as
necessary to permit sales that would otherwise be permitted by this Agreement
pursuant to Rule 144, Rule 144A or Regulation S under the Securities Act, as
such rules may be amended from time to time or any similar rule or regulation
hereafter adopted by the SEC), and it will take such further action as any
Holder may reasonably request, including the delivery of customary opinions
requested to effectuate such sales pursuant to Rule 144, all to the extent
required from time to time to enable such Holder to sell Registrable Securities
without Registration under the Securities Act in transactions that would
otherwise be permitted by this Agreement and within the limitation of the
exemptions provided by (i) Rules 144, 144A or Regulation S under the Securities
Act, as such rules may be amended from time to time, or (ii) any similar rule or
regulation hereafter adopted by the SEC. Upon the request of any Holder, the
Company will deliver to such Holder a written statement as to whether it has
complied with such requirements and, if not, the specifics thereof.

 

Section 3.11.         Existing Registration Statements.  Notwithstanding
anything herein to the contrary and subject to applicable law and regulation,
the Company may satisfy any obligation hereunder to file a Registration
Statement or to have a Registration Statement become effective by a specified
date by designating, by notice to the Holders, a Registration Statement that
previously has been filed with the SEC or become effective, as the case may be,
as the relevant Registration Statement for purposes of satisfying such
obligation, and all references to any such obligation shall be construed
accordingly; provided that such previously filed Registration Statement may be
amended or, subject to applicable securities laws, supplemented to add the
number of Registrable Securities, and, to the extent necessary, to identify as
selling stockholders those Holders demanding the filing of a Registration
Statement pursuant to the terms of this Agreement. To the extent this Agreement
refers to the filing or effectiveness of other Registration

 

27

--------------------------------------------------------------------------------



 

Statements, by or at a specified time and the Company has, in lieu of then
filing such Registration Statements or having such Registration Statements
become effective, designated a previously filed or effective Registration
Statement as the relevant Registration Statement for such purposes, in
accordance with the preceding sentence, such references shall be construed to
refer to such designated Registration Statement, as amended.

 

ARTICLE IV

 

Miscellaneous

 

Section 4.1.           Authority: Effect.  Each party hereto represents and
warrants to and agrees with each other party that the execution and delivery of
this Agreement and the consummation of the transactions contemplated hereby have
been duly authorized on behalf of such party and do not violate any agreement or
other instrument applicable to such party or by which its assets are bound. This
Agreement does not, and shall not be construed to, give rise to the creation of
a partnership among any of the parties hereto, or to constitute any of such
parties members of a joint venture or other association.

 

Section 4.2.           Notices.  Any notices, requests, demands and other
communications required or permitted in this Agreement shall be effective if in
writing and (i) delivered personally, (ii) sent by e-mail, or (iii) sent by
overnight courier, in each case, addressed as follows:

 

if to the Company, to:

 

SciPlay Corporation

6601 Bermuda Road

Las Vegas, Nevada 89119

Attention:                    General Counsel

 

with a copy (which shall not constitute notice) to:

 

Latham & Watkins LLP

885 Third Avenue

New York, New York 10022

Attention:                    Marc Jaffe

Facisimile:                 (212) 751-4864

E-mail:                                      Marc.Jaffe@lw.com

 

28

--------------------------------------------------------------------------------



 

if to SG Holding I or to SG Holding, to:

 

SG Social Holding Company I, LLC

6601 Bermuda Road

Las Vegas, Nevada 89119

Attention:      Legal Department

 

with a copy (which shall not constitute notice) to:

 

Cravath, Swaine & Moore LLP

825 Eighth Avenue

New York, New York 10019

Attention:      Robert I. Townsend, III, Esq.

E-mail:          RTownsend@cravath.com

 

Notice to the holder of record of any Registrable Securities shall be deemed to
be notice to the holder of such securities for all purposes hereof.

 

Unless otherwise specified herein, such notices or other communications shall be
deemed effective (i) on the date received, if personally delivered, (ii) on the
date received if delivered by e-mail on a Business Day, or if not delivered on a
Business Day, on the first Business Day thereafter and (iii) two Business Days
after being sent by overnight courier. Each of the parties hereto shall be
entitled to specify a different address by giving notice as aforesaid to each of
the other parties hereto.

 

Section 4.3.           Termination and Effect of Termination.  This Agreement
shall terminate upon the date on which no Holder holds any Registrable
Securities, except for the provisions of Sections 3.9, 4.2, 4.7, 4.8, 4.9 and
4.13 and this Section 4.3, which shall survive any such termination. No
termination under this Agreement shall relieve any Person of liability for
breach prior to termination. In the event this Agreement is terminated, each
Person entitled to indemnification rights pursuant to Section 3.9 hereof shall
retain such indemnification rights with respect to any matter that (i) may be an
indemnified liability thereunder and (ii) occurred prior to such termination.

 

Section 4.4.           Permitted Transferees.  The rights of a Holder hereunder
may be assigned (but only with all related obligations as set forth below) in
connection with a Transfer of Common Units or Registrable Securities effected in
accordance with the terms of the Operating Agreement. Without prejudice to any
other or similar conditions imposed hereunder with respect to any such Transfer,
no assignment permitted under the terms of this Section 4.4 will be effective
unless the transferee to which the assignment is being made, if not a Holder,
has delivered to the Company a written acknowledgment and agreement in form and
substance reasonably satisfactory to the Company that the transferee will be
bound by, and will be a party to, this Agreement. A transferee to whom rights
are transferred pursuant to this Section 4.4 may not again transfer those rights
to any other transferee, other than as provided in this Section 4.4.

 

29

--------------------------------------------------------------------------------



 

Section 4.5.           Remedies.  The parties to this Agreement shall have all
remedies available at law, in equity or otherwise in the event of any breach or
violation of this Agreement or any default hereunder. The parties acknowledge
and agree that in the event of any breach of this Agreement, in addition to any
other remedies that may be available, each of the parties hereto shall be
entitled to specific performance of the obligations of the other parties hereto
and, in addition, to such other equitable remedies (including preliminary or
temporary relief) as may be appropriate in the circumstances. No delay of or
omission in the exercise of any right, power or remedy accruing to any party as
a result of any breach or default by any other party under this Agreement shall
impair any such right, power or remedy, nor shall it be construed as a waiver of
or acquiescence in any such breach or default, or of any similar breach or
default occurring later; nor shall any such delay, omission nor waiver of any
single breach or default be deemed a waiver of any other breach or default
occurring before or after that waiver. The Company and its controlled Affiliates
shall be jointly and severally liable for all obligations of each such party
pursuant to this Agreement.

 

Section 4.6.           Amendments.  This Agreement may not be orally amended,
modified, extended or terminated, nor shall any oral waiver of any of its terms
be effective. This Agreement may be amended, modified, extended or terminated,
and the provisions hereof may be waived, only by an agreement in writing signed
by the Company and each of the Demand Holders.  Each such amendment,
modification, extension or termination shall be binding upon each party hereto
and each other Holder; provided that no such amendment, modification, extension
or termination that disproportionately and adversely affects any party hereto
shall be binding upon such party unless agreed to in writing by such party.  In
addition, each party hereto may waive any right hereunder by an instrument in
writing signed by such party.

 

Section 4.7.           Governing Law.  This Agreement and all claims arising out
of or based upon this Agreement or relating to the subject matter hereof shall
be governed by and construed in accordance with the domestic substantive laws of
the State of New York without giving effect to any choice or conflict of laws
provision or rule that would cause the application of the domestic substantive
laws of any other jurisdiction.

 

Section 4.8.           Consent to Jurisdiction.  Each party to this Agreement,
by its execution hereof, (i) hereby irrevocably submits to the exclusive
jurisdiction of the state and federal courts sitting in the State of New York
for the purpose of any action, claim, cause of action or suit (in contract, tort
or otherwise), inquiry, proceeding or investigation arising out of or based upon
this Agreement or relating to the subject matter hereof, (ii) hereby waives to
the extent not prohibited by applicable law, and agrees not to assert, and
agrees not to allow any of its controlled Affiliates to assert, by way of
motion, as a defense or otherwise, in any such action, any claim that it is not
subject personally to the jurisdiction of the above-named courts, that its
property is exempt or immune from attachment or execution, that any such
proceeding brought in one of the above-named courts is improper, or that this
Agreement or the subject matter hereof or thereof may not be enforced in or by
such court and (iii) hereby agrees not to commence or maintain any action,
claim, cause of action or suit (in contract, tort or otherwise), inquiry,
proceeding or investigation arising out of or based upon this Agreement or
relating to the subject

 

30

--------------------------------------------------------------------------------



 

matter hereof or thereof other than before one of the above-named courts nor to
make any motion or take any other action seeking or intending to cause the
transfer or removal of any such action, claim, cause of action or suit (in
contract, tort or otherwise), inquiry, proceeding or investigation to any court
other than one of the above-named courts whether on the grounds of inconvenient
forum or otherwise. Notwithstanding the foregoing, to the extent that any party
hereto is or becomes a party in any litigation in connection with which it may
assert indemnification rights set forth in this Agreement, the court in which
such litigation is being heard shall be deemed to be included in clause
(i) above. Notwithstanding the foregoing, any party to this Agreement may
commence and maintain an action to enforce a judgment of any of the above-named
courts in any court of competent jurisdiction. Each party hereto hereby consents
to service of process in any such proceeding in any manner permitted by New York
law, and agrees that service of process by registered or certified mail, return
receipt requested, at its address specified pursuant to Section 4.2 hereof is
reasonably calculated to give actual notice.

 

Section 4.9.           WAIVER OF JURY TRIAL.  TO THE EXTENT NOT PROHIBITED BY
APPLICABLE LAW WHICH CANNOT BE WAIVED, EACH PARTY HERETO HEREBY WAIVES AND
COVENANTS THAT IT WILL NOT ASSERT (WHETHER AS PLAINTIFF, DEFENDANT OR OTHERWISE)
ANY RIGHT TO TRIAL BY JURY IN ANY FORUM IN RESPECT OF ANY ISSUE OR ACTION,
CLAIM, CAUSE OF ACTION OR SUIT (IN CONTRACT, TORT OR OTHERWISE), INQUIRY,
PROCEEDING OR INVESTIGATION ARISING OUT OF OR BASED UPON THIS AGREEMENT OR THE
SUBJECT MATTER HEREOF OR IN ANY WAY CONNECTED WITH OR RELATED OR INCIDENTAL TO
THE TRANSACTIONS CONTEMPLATED HEREBY, IN EACH CASE WHETHER NOW EXISTING OR
HEREAFTER ARISING. EACH PARTY HERETO ACKNOWLEDGES THAT IT HAS BEEN INFORMED BY
THE OTHER PARTIES HERETO THAT THIS SECTION 4.9 CONSTITUTES A MATERIAL INDUCEMENT
UPON WHICH THEY ARE RELYING AND WILL RELY IN ENTERING INTO THIS AGREEMENT. ANY
PARTY HERETO MAY FILE AN ORIGINAL COUNTERPART OR A COPY OF THIS SECTION 4.9 WITH
ANY COURT AS WRITTEN EVIDENCE OF THE CONSENT OF EACH SUCH PARTY TO THE WAIVER OF
ITS RIGHT TO TRIAL BY JURY.

 

Section 4.10.         Merger; Binding Effect, Etc.  This Agreement (along with
the Operating Agreement) constitutes the entire agreement of the parties with
respect to its subject matter, supersedes all prior or contemporaneous oral or
written agreements or discussions with respect to such subject matter, and shall
be binding upon and inure to the benefit of the parties hereto and thereto and
their respective heirs, representatives, successors and permitted assigns.
Except as otherwise expressly provided herein, no Holder or other party hereto
may assign any of its respective rights or delegate any of its respective
obligations under this Agreement without the prior written consent of the other
parties hereto, and any attempted assignment or delegation in violation of the
foregoing shall be null and void.

 

31

--------------------------------------------------------------------------------



 

Section 4.11.         Counterparts.  This Agreement may be executed in multiple
counterparts, each of which shall be deemed an original, but all of which taken
together shall constitute one instrument.

 

Section 4.12.         Severability.  In the event that any provision hereof
would, under applicable law, be invalid or unenforceable in any respect, such
provision shall be construed by modifying or limiting it so as to be valid and
enforceable to the maximum extent compatible with, and possible under,
applicable law. The provisions hereof are severable, and in the event any
provision hereof should be held invalid or unenforceable in any respect, it
shall not invalidate, render unenforceable or otherwise affect any other
provision hereof.

 

Section 4.13.         No Recourse.  Notwithstanding anything that may be
expressed or implied in this Agreement, the Company and each Holder covenant,
agree and acknowledge that no recourse under this Agreement or any documents or
instruments delivered in connection with this Agreement shall be had against any
current or future director, officer, employee, general or limited partner or
member of any Holder or of any Affiliate or assignee thereof, as such, whether
by the enforcement of any assessment or by any legal or equitable proceeding, or
by virtue of any statute, regulation or other applicable law, it being expressly
agreed and acknowledged that no personal liability whatsoever shall attach to,
be imposed on or otherwise be incurred by any current or future officer, agent
or employee of any Holder or any current or future member of any Holder or any
current or future director, officer, employee, partner or member of any Holder
or of any Affiliate or assignee thereof, as such, for any obligation of any
Holder under this Agreement or any documents or instruments delivered in
connection with this Agreement for any claim based on, in respect of or by
reason of such obligations or their creation.

 

[Signature pages follow]

 

32

--------------------------------------------------------------------------------



 

IN WITNESS WHEREOF, each of the undersigned has duly executed this Agreement (or
caused this Agreement to be executed on its behalf by its officer or
representative thereunto duly authorized) as of the date first above written.

 

 

 

SCIPLAY CORPORATION

 

 

 

 

 

 

 

 

 

By:

/s/ Michael D. Cody

 

 

 

Name:

Michael D. Cody

 

 

 

Title:

Chief Financial Officer

 

[Signature Page to Registration Rights Agreement]

 

--------------------------------------------------------------------------------



 

 

 

SG SOCIAL HOLDING COMPANY I, LLC

 

 

 

 

 

By: SG Social Holding Company II, LLC, its sole member

 

 

 

 

 

 

 

 

 

 

By:

/s/ Michael A. Quartieri

 

 

 

Name:

Michael A. Quartieri

 

 

 

Title:

President, Chief Financial Officer and Secretary

 

 

 

 

 

 

 

 

SG SOCIAL HOLDING COMPANY, LLC

 

 

 

 

 

By: SG Social Holding Company I, LLC, its sole member

 

 

 

 

 

 

By: SG Social Holding Company II, LLC, its sole member

 

 

 

 

 

 

 

 

By:

/s/ Michael A. Quartieri

 

 

 

Name:

Michael A. Quartieri

 

 

 

Title:

President, Chief Financial Officer and Secretary

 

[Signature Page to Registration Rights Agreement]

 

--------------------------------------------------------------------------------